Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 16, 2008                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

  126509 (54)                                                                                        Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                      Stephen J. Markman,
                                                                                                                    Justices

  v                                                               SC: 126509
                                                                  COA: 244553
                                                                  Shiawassee CC: 02-007574-FC
  RICKY ALLEN PARKS,
           Defendant-Appellant.

  _________________________________________/

      On order of the Court, the motion to permit review of sealed court documents is
  GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 16, 2008                       _________________________________________
         t0715                                                               Clerk